Citation Nr: 0313659	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  90-47 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
degenerative arthritis of the right hand.

2.  Entitlement to a compensable initial evaluation for 
degenerative arthritis of the left hand.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1967, and from March 1972 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which granted the veteran service 
connection for a herniated nucleus pulposus of L4-L5.  The 
veteran sought service connection for degenerative arthritis, 
which was granted in the course of the appeal by a Board 
decision of May 1991.  The case was also remanded for 
additional evidentiary development in May 1991 and in August 
1992.  In the course of the appeal the veteran's service 
connected degenerative arthritis became separately rated as 
degenerative arthritis of the cervical spine, right and left 
hands, left hip, and left and right feet, each of which was 
rated as noncompensably disabling.  

During the pendency of the veteran's appeal, his claims were 
transferred initially to the RO in St. Petersburg, Florida 
and subsequently to the RO in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the right hand is 
manifested by pain and mild osteoarthritis of the fingers 
involving the distal and proximal interphalangeal joints.

2.  The veteran's degenerative arthritis of the left hand is 
manifested by pain and mild osteoarthritis of the fingers 
involving the distal and proximal interphalangeal joints.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the right hand have been met since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5224 (2002).

2.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the left hand have been met since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5224 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At his July 1991 VA examination, the veteran reported 
sporadic pain in both hands particularly noted with hot humid 
weather.  He indicated that when he woke in the morning he 
had stiffness in his hands but this quickly subsided when he 
had moved around for a short while.  

The examination showed full range of motion of the hands.  X-
rays revealed no fracture or significant degenerative changes 
of the hands.  There was mild flexion contracture of the 
right 5th proximal interphalangeal (PIP) joint.  

At his February 1993 VA examination, the veteran reported 
pain in his hands since at least 1985.  The examiner noted 
that degenerative arthritis had been the favored diagnosis 
though seronegative spondyloarthropathy given his age was 
certainly a consideration.  The examiner also noted that 
prior radiographs have read as normal, but there was an old 
boxer's fracture of the distal shaft of the 5th metacarpal.  
Ibuprofen had not been helpful for his joint discomfort and 
he had had Feldene with no improvement for approximately two 
years.

The examination showed the wrist flexion and extension right 
was 55 and 60 degrees, left 45 and 60 degrees with fist 
formation of 100 percent and grip strength of 132 pounds 
right, 117 pounds left.  There was tenderness on full forced 
flexion of the fingers at the PIP joints but only slight 
tenderness to palpation of these joints.  The impression was 
generalized osteoarthritis of the small joints of the hands.  
There was no evidence on radiographs or laboratory studies of 
a seronegative spondyloarthropathy or inflammatory 
polyarthritis.

At his February 1995 VA examination, the veteran reported 
pain in both hands.

The examination showed no swelling and there was slight 
arthritic deformity in the index and little fingers of both 
hands.  Normal range of motion of the hands was noted.  X-
rays of the hands showed evidence of mild osteoarthritis of 
the fingers of the right and left hand involving the distal 
and proximal interphalangeal joints.  The metacarpophalangeal 
joints were not involved.

At his February 1998 VA examination, the veteran reported 
worsening pain in his hands.  The examinations showed no 
anatomical defects and he could touch each finger to the 
thumb and place each finger in the median transverse fold of 
the palm.  It was noted that the veteran had good grip.  The 
examiner diagnosed arthritis of the hands.

The report of a VA fee basis examination of February 2000 
indicates that the veteran complained of some vague 
discomfort and stiffness with regard to his left thumb.  
However, it was noted that objectively the veteran had 
absolutely full extension.  He opposed to the MP joint of the 
small finger bilaterally.  He had full extension and made a 
full composite fist to the distal palmar crease, noting no 
limitation of motion.  The examiner noted that there was 
absolutely no loss of range of motion and both of these 
digits could touch the distal palmar crease without 
difficulty.  Again he had full active motion of the ring 
fingers bilaterally.  He had full extension with flexion to 
the distal palmar to the thumb.  Grip dynamometer testing for 
bilateral wrists showed grip right side at 50 pounds and left 
side at 45 pounds with J-Mar position #2.  He had key pinch 
testing today right side 20 pounds and left side 18 pounds.  
Therefore, the examiner noted there was no exhibition of 
weakened movements.  The examiner indicated that there was no 
evidence that degenerative arthritis of the hands and fingers 
was attributed to service connected disability.  The examiner 
also indicated that there was no evidence that degenerative 
arthritis of his hands and fingers limited his functional 
activity in any way, shape, or form.  Radiographs of the 
hands showed the intercarpal distances were absolutely 
normal.  Radiocarpal distances were normal.  Thumb CMC 
arthritis distances were normal.  MP joints looked normal.  
PIP joints look normal on both hands and DIP joints did not 
show excessive wear or any evidence of significant spurring.

At an examination conducted by the VA fee basis physician in 
April 2002, the examiner noted that the veteran showed slower 
motion than he did a couple of years ago.  He reported pain 
of the MP joint of the right hand over the volar aspect, 
which, the examiner noted, was consistent with a  mucinous-
type cyst and not associated with any type of arthritic 
condition.  He made a full composite fist for the examiner, 
although it was slow.  His dorsiflexion was 35 degrees and 
volar flexion was 30 degrees bilaterally.  He opposed his 
small finger to PIP joint of the small finger.  J-Mar grip 
dynamometer tested in the office; position 3 showed 80 pounds 
right and 80 pounds left, key pinches 24 pounds right and 20 
pounds left.  The examiner noted that he did not observe any 
radiographically any significant osteoarthritis of the 
veteran's thumb joint.  The examiner noted that he had 
limitation of motion via the veteran's effort himself.  The 
veteran made a full composite fist to the proximal palmar 
crease.  In terms of his radiographs, he had extremely mild 
age-appropriate osteoarthritis of his DIP joint.  Right side 
and left side PIP joints and MP joints were normal.  

The examiner noted that the veteran had no radiographic 
evidence of osteoarthritis.  He further indicated that he did 
not believe any of the veteran's manifestations of any 
degenerative arthritis, which was only manifested 
radiographically as DIP joints of his index finger right and 
left sides, should not cause any difficulty in terms of his 
movement, excessive fatigability and incoordination.  

In an addendum to the April 2002 examination, the examiner 
was asked to comment on prior medical evidence and whether 
that evidence changed his opinion.  The examiner noted that 
the prior evidence did not change his opinion as to whether 
or not the veteran had arthritis in the wrist or any of his 
fingers.  The examiner was asked to comment on the 
contradiction between his findings of no arthritis and the 
reports of earlier examinations, which included findings of 
arthritis.  The physician did not explain the contradiction, 
but simply repeated his findings.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes records VA examinations dated 
July 1991, February 1993, February 1995, February 1998, 
February 2000, April 2002, and an addendum dated April 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  In addition, 
this case was remanded by the Board in March 1999 and 
November 2000 for further development to include VA 
examinations.  

The veteran was sent a VCAA letter in March 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected residuals of a fracture of the left 
fifth toe is an original claim placed in appellate status by 
a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's degenerative arthritis of the 
right and left hands as noncompensable by analogy under 
Diagnostic Code 5224 for ankylosis of the thumb.  A note 
under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Thus, the veteran's right thumb is evaluated as 
ankylosis of the thumb, Diagnostic Code 5224.  Under the 
provisions of Diagnostic Code 5224, a 10 percent evaluation 
is warranted for favorable ankylosis of the thumb of the 
major or minor hand, and a 20 percent evaluation is warranted 
for unfavorable ankylosis of the thumb of the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Analysis

It is found that the veteran's functional impairment due to 
the right and left hand disabilities approximates impairment 
that is consistent with favorable ankylosis of the thumb, so 
as to warrant a 10 percent evaluation for each hand.  
Although the examiner in the April 2002 examination indicated 
that the veteran did not have arthritis and that the 
veteran's limitation of motion was self-limited on the 
veteran's part, at his July 1991 VA examination the veteran 
reported sporadic pain in both hands and the examination 
found mild flexion contracture of the right 5th proximal 
interphalangeal joint.  A February 1993 VA examination showed 
wrist flexion and extension right was 55 and 60 degrees, left 
45 and 60 degrees with fist formation of 100 percent grip 
strength of 132 pounds right, 117 pounds left.  There was 
tenderness on full forced flexion of the fingers at the PIP 
joints but only slight tenderness to palpation of these 
joints.  The impression was generalized osteoarthritis of the 
small joints of the hands.  A February 1995 VA examination 
found slight arthritic deformity in the index and little 
fingers of both hands and x-ray evidence of mild 
osteoarthritis of the finger of the right and left hand 
involving the distal and proximal interphalangeal joints.  At 
his February 1998 VA examination the veteran reported 
worsening pain in his hands and the examiner diagnosed 
arthritis of the hands.

Although a recent examination report contradicts the findings 
of arthritis, the physician who reported no arthritis 
declined to explain the contradictions in the reports.   In 
view of the relative balance between those reports with 
findings of arethritis and those reports with findings of no 
arthritis, doubt must be resolved in favor of the veteran, 
and, as a matter of law, it must be found that the evidence 
establishes the presence of arthritis.  Therefore, the 10 
percent ratings are warranted.

However, the right and left hand disabilities are not so 
severe as to be equivalent by analogy to unfavorable 
ankylosis.  There was no swelling found and the veteran had 
only mild limitation of motion of the hands.  Thus, a higher 
evaluation of 20 percent is not warranted by analogy to 
unfavorable ankylosis under Diagnostic Code 5224.

It is noted that the 10 percent evaluation assigned under 
Diagnostic Code 5224 is in conformance with 38 C.F.R. §§ 4.40 
("functional loss" "due to pain"), and 4.45 ("[p]ain on 
movement, swelling, deformity, or atrophy on disuse" in 
addition to "[i]nstability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability).  See also 
DeLuca.  Thus, a higher evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.59.  Likewise, as the veteran's 
pain on motion has been considered under Diagnostic Code 
5224, a separate or increased evaluation is not available 
under 38 C.F.R. §§ 4.40 or 4.45.

ORDER

An initial 10 percent evaluation for degenerative arthritis 
of the right hand is granted.

An initial 10 percent evaluation for degenerative arthritis 
of the left hand is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

